Citation Nr: 0948024	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  94-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of service connection for 
vaginitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which severed service connection for vaginitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
(including two previous Board remands) indicates that 
additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.

A Board remand from November 2006 sent the Veteran's appeal 
of severance of service connection for vaginitis to the RO 
via the AMC for compliance with a September 2003 Board remand 
for a VA examination.

In the November 2006 remand, a gynecological physician was 
asked to determine the etiology of the Veteran's vaginitis 
and whether her vaginitis was aggravated by active service 
beyond the natural progression of the disease.  

The Veteran's medical history prior to service clearly 
indicated that she had been diagnosed and treated for vaginal 
prutitis in November 1975, a little more than one year before 
the start of her active duty in January 1977.  Also before 
active service, the Veteran was diagnosed with vulva 
inflammation and lichen sclerosis et atrophicus in March 
1976.  These diagnoses were confirmed in March 1976, October 
1976, and November 1976.

Pursuant to the November 2006 Board remand, another VA 
examination was afforded to the Veteran in January 2009.  
Upon review of the VA examination report, the Board finds 
that the examiner did not adequately address the issues 
requested by the Board in its November 2006 remand.  

In his January 2009 examination report, the examiner 
indicated that he reviewed the Veteran's claims file prior to 
examination.  However, in his opinion, the examiner stated 
that "this veteran likely suffers from chronic vaginitis and 
I am unable to find evidence that this existed prior to 
1977."  

In this regard, it is important to note to the examiner that 
a review of the claims file would have revealed that the 
Veteran was, in fact, treated for vaginitis prior to active 
service (as discussed above).  The examiner continued by 
stating that he had "no evidence that the veteran's chronic 
vaginitis was aggravated beyond a normal progression for such 
a disorder by her active service."

This internally inconsistent medical opinion is not in 
compliance with the November 2006 Board remand.  The Board 
has a legal obligation to return an insufficient examination 
ordered by the Board for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
examination by an examiner qualified to 
provide gynecological opinions in order 
to determine the nature and etiology of 
any vaginitis.  Based upon examination 
of the veteran and review of all 
pertinent medical history (including 
the Veteran's treatment reports from 
1975 and 1976), the examiner should 
provide an opinion as to whether clear 
and unmistakable evidence demonstrates 
that her vaginitis existed prior to her 
entry into active service in January 
1977.  If it is determined that 
vaginitis pre-existed active service, 
the examiner should discuss whether 
clear and unmistakable evidence 
demonstrates that any present chronic 
disability was aggravated beyond a 
normal progression for such disorder 
during active service from January 1977 
to January 1981.  It should be noted 
that service department medical records 
included in the claims folder show the 
Veteran received treatment for 
vaginitis as the dependent of an active 
service member prior to her own active 
service enlistment.  A complete 
rationale for any opinion rendered is 
requested.

2.	The RO should then readjudicate the 
issue on appeal. If the disposition of 
the veteran's claim remains 
unfavorable, the RO should furnish the 
veteran and her representative with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


